DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/31/2021
Claims 1, 6, 11, and 28 are amended.
Claims 2, 5, 8-9, 15, and 21-25 are cancelled.
Claims 29-30 are newly added. 
Claims 1, 3-4, 6-7, 10-14, 16-20, and 26-30 are pending. 
The Applicant has overcome the rejection of claim 28 under 35 USC 112(b) as being indefinite by amending the claim in the reply filed 8/31/2021. 

Response to Arguments
Applicant's arguments filed 8/31/2021 regarding claims 1, 11, 26-28 in view of Liu and Gunn have been fully considered but they are not persuasive.
First, the Applicant argues that Liu merely mentions a radio frequency heater in the description of Embodiments 3 and 6, but does not disclose any structure or components (see pg. 6). Specifically, the Applicant argues that Liu teaches in Fig. 2 a miniature laser heater 25, and that the miniature laser heater may only be replaced by a microwave heating device; Liu discloses no elements for a radio frequency heater embodiment, or how such elements might be arranged and operated (see Page 7). 
The Examiner notes the Applicant’s argument but contends that Gunn is used to teach the arrangement of the radio frequency heater. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that Liu’s teaching that the micro laser heater 25 may be substituted for a 

Second, the Applicant argues that the application and scale of Gunn has little relation to the claimed electronic cigarette of claim 1. Specifically, Applicant argues that Gunn’s plates 208 and 210 are placed around a heating pipe 110 having a diameter around 7.5 cm (3 inch) diameter whereas claims 1 and 11 require the liquid space to be dimensioned to allow liquid to flow into the liquid space via capillary forces. The Applicant then argues that Liu does not disclose any actual heater configuration, and Gunn uses a pump to move liquid through a relatively large diameter heating pipe (see Page 8). 
The Examiner respectfully disagrees since Gunn’s heating pipe is not described as being limited to any size range. Applicant points out above that the heating pipe has a diameter of around 7.5 cm (see col. 5, ll. 10-15). However, this is merely an experiment. Gunn specifically teaches that:
“[e]xperiments with water in a 7.5 centimeter inside diameter heating pipe 110 with 2,000 peak volts at seven MHz applied to plates 208 and 210 resulted in 3,363 watts absorbed per meter of heating pipe 110. An increase to 4,000 peak volts would deliver an estimated 13,450 watts per meter of heating pipe 110 under these conditions” (col. 5, ll. 10-15; emphasis added).
Gunn merely teaches that the estimated amount of power to dielectrically heat water in a 7.5 cm pipe according to Gunn’s power equation (see Col. 5, l. 1). Moreover, Gunn teaches that the heating pipe may have an internal diameter of five centimeters or may be of a different diameter (col. 3, ll. 30-33). Therefore, Gunn is not excluded from applying to smaller-sized tubes that would allow flow of liquid via capillary action.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Moreover, the Examiner contends that Gunn’s heating pipe is not limited to any specific application of liquid flow. The Applicant points out that the liquid is Gunn is pumped. However, Gunn further teaches that the liquid may be transported by alternate means such that pump 106 is unnecessary (col. 3, ll. 21-23).  

Third, the Applicant argues that modification of Liu requires removing the laser heater and replacing it with a microwave heater and thus there is no microchannel in modified Liu. The Applicant argues that the microchannel of Liu appears to refer to passageways through the wick 19 (citing para. 48) and that Liu’s disclosure of “atomized in nanometers” suggests something other than capillary forces (see Page 9).
The Examiner respectfully disagrees since Liu discloses the heater 20 has a microchannel. Specifically, Liu discloses “the microchannel of the heater [20]” (para. 54; emphasis added; the heater would include RF heaters). Moreover, Liu discloses that the heater includes axial micro-nanotube bundles which are stacked together to form a nano-scale flow space for liquid or vapor due to the extremely small size of this part (para. 46). Lastly, Liu discloses that the micro-nano pipe carrier 22 has a diameter of 10-1000 nm (para. 46; i.e. the micro-nanotubes) which stack together to make up the heater 20 (see Fig. 2-3). 

Fourth, the Applicant argues that none of the cited prior art references discloses the range of 0.5- 4 mm. Specifically, the Applicant notes that the 1-100 mm range is the diameter of the tobacco rod part 2, which is the housing of the overall device (Page 9). The Applicant argues this is irrelevant because Liu does not disclose anything relative to electrode spacing and therefore housing diameter is not a “result-effective” parameter (Page 9). The Applicant further argues that the range of 1-100 mm is 25 times greater than the claimed range of 0.5-4 mm and therefore does not invite routine optimization (page 9).
The Examiner respectfully disagrees and contends that the combination of Liu and Gunn teaches the limitation of 0.5-4 mm. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Liu’s heater 20 is analogous to Gunn’s heating pipe 110. 
Therefore, when modifying Liu with the teachings of Gunn, one of ordinary skill in the art would be motivated to added dielectric heating plates around the exterior of Liu’s heater. Therefore Liu’s teaching that the tobacco rod part 2 being 1-100 mm is relevant because the heater 20 is necessarily smaller than prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). The size of the heater would be expected to be smaller than 1-100mm since Liu—as admitted by Applicant—considers the use of RF heaters. Thus requiring the size to be smaller than the housing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim limitation “further comprising a polar liquid” is indefinite. Specifically, claim 1 already recites “a polar liquid,” so it is unclear if the limitation refers to the already recited polar liquid or a different polar liquid. For examination purposes, the limitation will be interpreted as “wherein the polar liquid.”  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 10-12, 14, 16-17, 20, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”).
Regarding claims 1, 7, 11, and 26-28 Liu discloses an electronic cigarette (line 10) comprising: 
a cigarette rod part (2; equivalent to a housing) equipped with a rechargeable battery (5; equivalent to an electrical power source);
a heater (25; Fig. 2) which can be a miniature radio frequency heater (Example 3; Paragraph 57; equivalent to a dielectric heating element) such that the heater surrounds a carrier (22; see Fig. 2; interpreted as a liquid space);
a liquid storage tank (18; equivalent to a liquid supply) in the cigarette rod part (Paragraph 11; see Fig. 2) including a liquid nicotine solution (Paragraph 11; interpreted as a polar liquid) such that a wick (19) controls the liquid nicotine that passes from the storage tank to the heating chamber (24; Paragraph 48; equivalent to providing a polar liquid to the liquid space); and
an electric heating switch (17) which turns on and off according to a signal received by a piezoelectric sensor (37) wherein the electric switch controls the heating process of the nicotine solution 
Regarding the claim limitation “a polar liquid” and “the liquid has a dipole moment of 1.0 to 8.0 debyes,” a liquid nicotine solution has necessarily has a dipole moment of 3.7 as evidenced by Nawsheen (see Table 1). 
Additionally, Liu discloses that the tobacco part (20) is between 1 mm and 100 mm in diameter (Paragraph 45). 
However, Liu does not explicitly teach a high frequency oscillation circuit, the dielectric heating element comprising first and second electrodes electrically connected to the high frequency oscillation circuit; the liquid space is between the first and second electrodes; and wherein the switch is connected to the high frequency oscillation circuit to provide a high frequency signal to the first and second electrodes, the high frequency signal vaporizing the liquid via dielectric heating. Specifically, Liu does not teach the structure or electrical connections between the device and the miniature radio heater. Furthermore, Liu does not explicitly teach the first and second electrodes spaced apart by 0.5 to 4 mm. 
	Gunn teaches a solid state radio frequency (RF) generator for dielectric heating (abstract) reasonably pertinent to the problem of dielectrically heating polar molecules (Column 1, lines 19-24) comprising a heating pipe (110) and plates (208, 210; interpreted as first and second electrodes/pads) disposed around the exterior of the heating pipe (Fig. 3; Column 4, lines 14-24), the plates are connected to a solid state RF generator (300; interpreted as a high frequency oscillation circuit) which includes a number of components such as oscillator segment (702; see Fig. 7; equivalent to a high frequency oscillation circuit), the RF power source drives a high-voltage RF signal to the plates to produce an alternating electric field throughout a product in the heating pipe (Column 4, lines 14-24) and the RF power source is controlled by a computer interface (510) via an analogue control signal (512; Column 5, lines 24-39). Gunn further teaches that the heating evaporates water or other polar molecules (see Column 4, lines 34-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Liu to include the RF generator of Gunn such that the plates are positioned around the carrier in order to obtain the predictable result of evaporating a polar 
Regarding the claim limitation “the first and second electrodes space apart by 0.5 to 4 mm,” the diameter of modified Liu’s carrier overlaps the range of 0.5-4mm since the carrier must be smaller than the tobacco part’s 1-100mm. For example, if the tobacco part has a diameter of 1-4 mm, then the carrier (and therefore the first and second electrodes) are necessarily less than 1-4 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claim limitation “the liquid space dimensioned to allow liquid to flow into the liquid space via capillary forces,” modified Liu discloses nicotine solution flows to the microchannel of the heater (Paragraph 54; interpreted as the liquid space is dimensioned to allow liquid to flow via capillary forces).
Regarding claims 3, 12, and 14, modified Liu discloses the plates (Gunn; 208, 210; equivalent to pads) including an air gap between the pads (see annotated Fig. 4 of Gunn).

    PNG
    media_image1.png
    382
    467
    media_image1.png
    Greyscale

Regarding claim 4, modified Liu discloses the carrier is annular (see Fig. 3).
Regarding claims 10 and 20, modified Liu discloses the power source operates at 7 MHz (Gunn; Column 4, lines 39-40) and 2000 peak volts (Gunn; Column 5, lines 5-15).
Regarding claim 16, modified Liu discloses a wick (19) contacts the front end of the tank (18) and contacts the nicotine solution in the heating space (Paragraph 41).
Regarding claim 17, modified Liu discloses the plates having a round shape (see Fig. 4 of Gunn).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”) as applied to claim 5 above, and further in view of Wensley et al. (US 2015/0216237)
Regarding claim 6, modified Liu discloses the device as discussed above with respect to claim 5 including the liquid nicotine solution (Paragraph 11). 
However, modified Liu is silent as to the liquid comprising propylene glycol, glycerol, or vegetable glycerin.
Wensley teaches a devices for smoking urge relief (title) comprising an electronic agent deliver device providing a dose of nicotine in a mixture of propylene glycol in a ratio of 1:1 to about 1:20 having an aerosol mass median aerodynamic diameter (MMAD) of about 1-5 microns (Paragraph 167), wherein a heater element heats a substrate through radiation (Paragraph 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added propylene glycol as in Wensley to the liquid nicotine solution of Liu because (a) propylene glycol is a well-known carrier that is mixed with nicotine to be vaporized (Wensley; Paragraph 172), and (b) the addition of propylene glycol to nicotine advantageously provides a desired MMAD in the range of 1-5 microns which results in deep lung absorption of nicotine and reduces nicotine cravings (Wensley; Paragraph 5). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”) as applied to claim 12 above, and further in view of Saleem et al. (US 2015/0040925).
Regarding claim 13, modified Liu discloses the device as discussed above with respect to claim 12.
However, modified Liu is silent as to the heat insulation layer comprising a porous material or a fiber material.
Saleem teaches an apparatus comprising a film heater for volatilizing a smokeable material (abstract) comprising a heater (3) and an insulation (18), the heater is integrated with the thermal insulation (see Fig. 1; Paragraph 89) or alternatively adjacent the insulation (Paragraph 92), wherein the insulation may comprise an open-cell porous material (Paragraph 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plates of modified Liu to be incorporated into or adjacent to an insulation layer including an open-cell porous material as in Saleem because the insulation minimizes heat loss while reducing the overall size of the apparatus (Saleem; Paragraph 98). 
Claims 1, 11, 18-19, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Fagrell et al. (US 2011/0139773) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”).
Regarding claims 1, 11, and 26-28, modified Liu discloses an electronic cigarette (line 10) comprising: 
a cigarette rod part (2; equivalent to a housing) equipped with a rechargeable battery (5; equivalent to an electrical power source);
a heater (25; Fig. 2) which can be a micro microwave radiation heater (Example 6, Paragraph 63; equivalent to a dielectric heating element) such that the heater surrounds a carrier (22; see Fig. 2; interpreted as a liquid space);
a liquid storage tank (18; equivalent to a liquid supply) in the cigarette rod part (Paragraph 11; see Fig. 2) including a liquid nicotine solution (Paragraph 11; interpreted as a polar liquid) such that a 
an electric heating switch (17) which turns on and off according to a signal received by a piezoelectric sensor (37) wherein the electric switch controls the heating process of the nicotine solution (paragraph 49), and a controller can be added to the heating switch to control the heating process of the nicotine solution (Paragraph 49).
Regarding the claim limitation “a polar liquid” and “the liquid has a dipole moment of 1.0 to 8.0 debyes,” a liquid nicotine solution has necessarily has a dipole moment of 3.7 as evidenced by Nawsheen (see Table 1). 
Additionally, Liu discloses that the tobacco part (20) is between 1 mm and 100 mm in diameter (Paragraph 45). 
However, Liu does not explicitly teach a high frequency oscillation circuit, the dielectric heating element comprising first and second electrodes electrically connected to the high frequency oscillation circuit; the liquid space is between the first and second electrodes; and wherein the switch is connected to the high frequency oscillation circuit to provide a high frequency signal to the first and second electrodes, the high frequency signal vaporizing the liquid via dielectric heating. Specifically, Liu does not teach the structure or electrical connections between the device and the miniature radio heater. Additionally, Liu does not explicitly teach the first and second electrodes spaced apart by 0.5 to 4 mm.
Fagrell teaches a microwave heater (abstract), the microwave applicator (210; Fig. 2A) comprising a first plate (202; interpreted as a first electrode pad) and a second plate (203; interpreted as a second electrode pad) with a separation distance (s) between the plates (see Fig. 2A; Paragraph 65), wherein the impedance of the applicator is matched to the intended load (204; interpreted as a liquid space) in order to provide heat (Paragraph 65), the plates are connected to a microwave source (206; interpreted as a high frequency oscillation circuit) which generates microwave energy (213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Liu to include the microwave heating system of Fagrell by adding the microwave source connected to the switch and positioning the plates around the carrier in order to obtain the predictable result of heating the nicotine solution because (a) Liu suggests the heater 
Regarding the claim limitation “the first and second electrodes space apart by 0.5 to 4 mm,” the diameter of modified Liu’s carrier overlaps the range of 0.5-4mm since the carrier must be smaller than the tobacco part’s 1-100mm. For example, if the tobacco part is 1-4 mm, then the carrier (and therefore the first and second electrodes) necessarily are less than 1-4 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Fagrell suggests that that the separation distance between the plates gives a certain impedance which would be matched to the intended load (Paragraph 65) and the distance would be sufficiently great to avoid arcing and sufficiently small to provide an even field of microwave energy (paragraph 66). Therefore, it would have been obvious to change the separation distance between the plates to obtain various amounts impedance and heating because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding the claim limitation “the liquid space dimensioned to allow liquid to flow into the liquid space via capillary forces,” modified Liu discloses nicotine solution flows to the microchannel of the heater (Paragraph 54; interpreted as the liquid space is dimensioned to allow liquid to flow via capillary forces).
Regarding claims 18-19, modified Liu discloses the pads are plate shaped (Fagrell; see Fig. 2A).
However, modified Liu is silent as to one or both of the electrode pads comprising a tube or a metal mesh material. 
Fagrell further teaches that the plates may also include discontinuities or apertures, the plate (1203) may comprise a rectangular wire mesh (Fig. 12G; Paragraph 119). Alternatively, Fagrell teaches that the microwave applicator may be cylindrical (Fig. 11A-C) wherein the outer cylinder (1106) is analogous to the applicator plates (203) and the inner cylinder (1102) is the plate (202) (Paragraph 116). 
It would have been obvious to said skilled artisan to have substituted the plates as in modified Liu for the cylindrical applicator or mesh as in Fagrell because the arrangements are alternatives known for 
Regarding claim 29, modified Liu discloses the pads are plate shaped (Fagrell; see Fig. 2A; interpreted as flat and parallel plates) and positioned on opposite sides of a load (Fagrell; Fig. 2B).
Regarding claim 30, modified Liu is silent as to wherein the first and second electrodes are in physical contact with the polar liquid. 
Fagrell further teaches another embodiment (Fig. 5B) comprising plates (502, 503) immersed in a liquid (505) contained in a liner or container (513) which may act to shield microwave radiation emitted from the plate and dimensioned small enough to prevent standing waves from developing (para. 101). Fagrell additionally teaches that although plates (502, 503) are depicted as being both positioned with the liquid, the other embodiments may position the plates external to the container (para. 101). 
It would have been obvious to said skilled artisan to have changed the position of the plates as in modified Liu to contact the liquid as in Fagrell because the arrangements are alternatives known for the same purpose of heating a load with microwave energy (Fagrell; Paragraph 116, 119) which would provide the same benefits of uniform heating while requiring low power (Fagrell; Paragraph 57, 88).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712